Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	OBJECTION

	2.	Claim 23 is objected to because of the following informality: the language 'Method' occurs inappropriately at the beginning.  Correction is required.

	NON-PRIOR ART REJECTIONS

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A)	Claim 21 is indefinite because of the improper Markush language 'selected from the group comprising'.  Correction is required.



ALLOWABLE SUBJECT MATTER

4.	Claims 18-20, 22, 24-29, and 31-39 are allowable.  Claim 23 is objected to, and claims 21 and 30 are free of the prior art, but are rejected for another reason.  Independent claim 18 requires the steps of: contacting nucleic acids comprising a target region with a Class 2 Type V Cas protein-gRNA complex to form a complex; contacting the complex with an enzyme having 3' to 5' exonuclease activity to form a 5' overhang; removing the Cas-gRNA complex; contacting the overhang with a probe having complementarity to the overhang to form a duplex and 'flap'; contacting said duplex with a FEN1 enzyme and a ligase such that cleavage of the probe at the flap, and ligation of the probe to a target region, take place; and isolating the probe-target region duplex.  No prior art has been found teaching or suggesting this combination of steps.  Shuber et al. (US 10,081,829) discloses detecting nucleic acids by protecting nucleic acids with a Cas endonuclease, digesting unprotected nucleic acids with exonuclease, and detecting a protected nucleic acid.  Tsai et al. (US 2016/0208241) discloses enriching a nucleic acid by binding a Cas-RNA complex to nucleic acids in a library, cleaving said nucleic acids, ligating adapters to ends generated by said cleaving, and isolating adapter-ligated nucleic acids.  Dahl et al. (US 2014/0113296), made of record by the examiner, discloses adding an adaptor to a nucleic acid by invasive cleavage, which involves hybridization of an oligonucleotide adaptor to a target nucleic acid to form a duplex and a 5' overhang, cleaving the overhang using a flap endonuclease such as FEN1, and ligating the recessed end of the oligonucleotide adaptor to the target nucleic acid.  No motivation has been found in the prior art to combine the use of a Class 2 Type V Cas protein-gRNA complex, enzyme having 3' to 5' exonuclease 

5.	Ouellet et al. (US 2020/0181683) and Ouellet et al. (US 2021/0388414) are made of record by the examiner as references of interest.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R HORLICK whose telephone number is (571)272-0784. The examiner can normally be reached Mon. - Thurs. 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

03/23/22

/KENNETH R HORLICK/               Primary Examiner, Art Unit 1637